Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 9-16, 18-23 are pending, and are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 18-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “annotation module”, “object folding module” and “display module” in claim 18, “object folding module” in claim 19 and “display module” in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 14-16 are objected to because of the following informalities: 
Below is the limitation where “only one of the displays” instead of “only one of the display” is suggested:
receiving, via the user interface and while the 2D representation of the object in the unfolded state and the 3D representation of the object in the folded state are concurrently displayed, user input to apply a visual modification to the object, the user input to apply the visual modification to the object being received in relation to only one of the display of the 2D representation of the object in the unfolded state or the display of the 3D representation of the object in the folded state.
Claims 15-16 are objected to because they depend on claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 reads: “… receiving, via the user interface and while the 2D representation of the object in the unfolded state and the 3D representation of the object in the folded state are concurrently displayed, user input to apply a visual modification to the object, the user input to apply the visual modification to the object being received in relation to only one of the display of the 2D representation of the object in the unfolded state or the display of the 3D representation of the object in the folded state and displaying, by the at least one computing device, application of the visual modification of the object concurrently on both the display of the 2D representation of the object in the unfolded state and the display of the 3D representation of the object in the folded state in real-time as the user input to apply the visual modification is received”.
The claim first reads that the user input is to apply the visual modification to the object being received in relation to only one of the display of the 2D representation of the object in the unfolded state or the display of the 3D representation of the object in the folded state. Thus, the application of the modification for the object are in relation to only one of the displays and the claim language does not specify in which of the displays the modification request will be applied to. But then the claim language continues to read that the application of the visual modification of the object concurrently on both the display of the 2D representation of the object in the unfolded state and the display of the 3D representation of the object in the folded state in real-time as the user input to apply the visual modification is received.
The claim is incorrect, and/or unambiguous and the scope of the claim is uncertain.
Claims 15-16 are rejected to because they depend on the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9-13, 18-23 are rejected under 35 U.S.C. § 103 as being unpatentable over anticipated by U.S. Patent Application Number 2009/0278843 attributed to Llewelyn John Evans (hereafter referred to as Evans) and U.S. Patent Application Number 2003/0071810 attributed to Shoov et al. (hereafter referred to as Shoov).
Regarding claim 1: Evans discloses a method comprising: detecting, by at least one computing device, visual cues of a two-dimensional (2D) representation of an unfolded object [figure 1-2, figure 5-6, 2049 of figure 20]; determining locations of transformations for transforming the unfolded object into a folded object based on locations of the visual cues on the 2D representation of the unfolded object [0086, figure 1-2, figure 5-6]; determining types of the transformations to perform at the locations based on styling of the visual cues, the types of transformations including folds that are indicated by different styling of the visual cues than other transformations [0086, figure 1-2, figure 5-6]; identifying by the at least one computing device, fold lines on which the unfolded object is foldable to form the folded object based on the locations of the visual cues and the different styling [0086, figure 1-2, figure 5-6]; generating, by the at least one computing device, the locations of the transformations and the types of transformations [0086, figure 1-2, figure 5-6]; determining, by the at least one computing device, a shape of the folded object by using an iterative technique the iterative technique determining different fold angles at which to fold the unfolded object along a fold line of the fold lines, wherein the different fold angles of the fold line produce different candidate shapes for the folded object, each different fold angle being determined based on the locations of the transformations and the types of transformations to perform at the locations [figure 1-2, figure 11A-C, figure 18A-B, 0123], and the shape of the folded object being selected from the different candidate shapes produced [figure 11A-C, figure 18A-B, 0134, 0184]; and generating, by the at least one computing device, a three-dimensional (3D) representation of the folded object having the determined shape [figure 2, figure 6, 1921 of figure 19, 2053 of figure 20].
Evans does not mention annotation data. Shoov discloses generating annotation data [501 figure 5, 0036, 0059 and 0071].
It would have been obvious to one of ordinary skill in the art, having the teachings of Evans and Shoov before him/her, before the effective filing date of the claimed invention to incorporate annotation data as taught by Shoov into Evans because geometry together with annotation would create a more robust system. Annotations are also well-known in the technology.
	Regarding claim 2: A method as described in claim 1, further comprising displaying the 2D representation of the unfolded object and the 3D representation of the folded object concurrently on a display device [Evans: 0063, 2021 of figure 20].
Regarding claim 3: A method as described in claim 1, further comprising generating a file usable to cause at least one of: printing the unfolded object [Evans: 0044, 0076]; cutting the unfolded object from a foldable material; or folding the unfolded object into the folded object [Evans: 0076].
Regarding claim 4: A method as described in claim 1, further comprising receiving a user input to apply a graphic to a portion of one of the 2D representation of the unfolded object or the 3D representation of the folded object [Evans: figure 19]; displaying application of the graphic to the portion [Evans: 1919 of figure 19]; and concurrently displaying application of the graphic to a corresponding portion of the other of the 2D representation of the unfolded object or the 3D representation of the folded object [Evans: 2021 of figure 20, 0079].
Regarding claim 5: A method as described in claim 4, further comprising further comprising determining a mapping between the 2D representation of the unfolded object and the 3D representation of the folded object, the concurrent display of graphic application being based on the mapping [Evans: 2021 of figure 20].
Regarding claim 6: A method as described in claim 1, further comprising generating instructions to fold the unfolded object into the folded object [Evans: 0063].
Regarding claim 9: A method as described in claim 1, wherein determining the different fold angles includes: identifying, based on the styling of the visual cues, the fold lines and cut lines of the 2D representation of the unfolded object [Evans: 0063, 0076]; detecting vertices where at least two of the fold lines and the cut lines converge [Evans: figure 11A, 0109, figure 11C, 0111, figure 11D, 0112, figure 12, 0123]; determining vertex constraints of the vertices [Evans: 0123]; and iteratively assigning candidate fold angles to the fold lines and cut the lines that satisfy the vertex constraints [Evans: figure 18A-B, 0123]. 
Regarding claim 10: A method as described in claim 1, wherein generating the 3D representation is based on folding the unfolded object along the fold lines at respective fold angles to form folds [Evans: 0074].
Regarding claim 11: A method as described in claim 1, further comprising: selecting one of the different candidate shapes as the shape of the folded object based on enclosed volumes of the different candidate shapes or open edges of the candidate shapes [Evans: figure 11A-C, 0134].
Regarding claim 12: A method as described in claim 1, further comprising: displaying the different candidate shapes via a user interface [Evans: figure 11A-C]; and receiving user input to select one of the different candidate shapes as the shape of the folded object [Evans: 0134].
Regarding claim 13: A method as described in claim 1, further comprising: determining an additional shape of the folded object [Evans: 0131]; and displaying the 3D representation of the folded object having the additional shape [Evans: 1909, 1919 of figure 19].
Regarding claim 18: Evans discloses a system comprising: an module to: detect visual cues of a two-dimensional (2D) representation of an unfolded object [figure 1-2, figure 5-6, 0086]; determine locations of transformations for transforming the unfolded object into a folded object based on locations of the visual cues on the 2D representation of the unfolded object [figure 1-2, figure 5-6, 0086]; determine types of the transformations to perform at the locations based on styling of the visual cues, the types of transformations including folds that are indicated by different styling of the visual cues than other transformations [figure 1-2, figure 5-6, 0086]; generate data, based on the visual cues, the data generated by identifying fold lines for transforming the unfolded object into [[a]] the folded object based on the locations of the visual cues and the different styling [figure 1-2, figure 5-6, 0086]; an object folding module to: determine different fold angles for a fold line of the fold lines, wherein the different fold angles of the fold line produce different candidate shapes of the folded object [figure 11A-C, figure 18A-B, 0184, 0123]; determine a shape of the folded object based at least in part on the fold lines of the data and the fold angles by selecting one of the different candidate shapes as the shape [figure 11A-C, figure 18A-B, 0123, 0134]; and generate a three-dimensional (3D) representation of the folded object having the shape [figure 1-2, figure 5-6, 0086]; and PATENTSa display module to display the 2D representation of the unfolded object and the 3D representation of the folded object concurrently on a display device [1921 of figure 19, 2053 of figure 20].
Evans does not mention annotation data. Shoov discloses generating annotation data [501 figure 5, 0036, 0059 and 0071].
It would have been obvious to one of ordinary skill in the art, having the teachings of Evans and Shoov before him/her, before the effective filing date of the claimed invention to incorporate annotation data as taught by Shoov into Evans because geometry together with annotation would create a more robust system. Annotations are also well-known in the technology.
Regarding claim 19: A system as described in claim 18, wherein the object folding module is further configured to determine the shape of the folded object iteratively based on bounds of motion of vertices indicated by the annotation data [Evans: figure 18A-B, 0123, Shoov: 0002].
Regarding claim 20: A system as described in claim 18, wherein the display module is further configured to display a 3D representation of a partially folded object, the partially folded object being a partial transformation of the unfolded object to the folded object [Evans: 2051 of figure 20, Shoov: figure 11, 0057].
For claim 21: A method as described in claim 1, further comprising analyzing the styling of the visual cues to identify an additional style indicative of cut lines at which to cut the unfolded object to form the folded object [Evans: 1909, 1919 of figure 19].  
For claim 22: A method as described in claim 1, wherein determining the shape further includes: determining, based on enclosure by a set of identified fold lines and cut lines, regions of the 2D representation of the unfolded object [Evans: 0165]; and designating each of the regions as a surface of the shape or a tab for connecting surfaces to form the shape [Evans: 0168].  
For claim 23: A method as described in claim 1, wherein the styling of the visual cues includes at least one additional style corresponding to at least one of glue lines, perforation lines, or crease lines of the 2D representation of the unfolded object [Evans: 0131].
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Evans.
Regarding claim 14: A method comprising: displaying, by at least one computing device, a user interface that includes concurrently a display of a two-dimensional (2D) representation of an object in an unfolded state and a display of three-dimensional (3D) representation of the object in a folded state [Evans: 2021 of figure 20, 0063]; receiving, via the user interface and while the 2D representation of the object in the unfolded state and the 3D representation of the object in the folded state are concurrently displayed, user input to apply a visual modification to the object, the user input to apply the visual modification to the object being received in relation to only one of the display of the 2D representation of the object in the unfolded state or the display of the 3D representation of the object in the folded state [Evans: 0063, 0072]; and displaying, by the at least one computing device, application of the visual modification of the object concurrently on both the display of the 2D representation of the object in the unfolded state and the display of the 3D representation of the object in the folded state in real-time as the user input to apply the visual modification is received [Evans: 0184, 0079, figure 20: two screens 2023, 2024 can be seen concurrently where in screen 2023, view 2049 shows the unfolded states with the lines which corresponds to fold angles, and in screen 2024 the left-hand image of 2051, one of the side flaps is not yet folded whereas in the right-hand portion of the display, the side flap has been folded through a 90 degree fold angle].
Regarding claim 15: A method as described in claim 14, wherein the 2D representation of the object in the unfolded state includes fold lines and cut lines indicative of folds and cuts, respectively, to assemble the object from the unfolded state to the folded state [Evans: 2049 of figure 20].
Regarding claim 16: A method as described in claim 14, further comprising generating a file usable to print the object in the unfolded state with the visual modification, including generating instructions to fold the object from the unfolded state into the folded state [Evans: 0044].
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The applicants argue as below:
On page 5 of the Office Action, the Office asserts Evans for "determining ... a shape of the folded object by using an iterative technique the iterative technique determining fold angles at which to fold the unfolded object along the fold lines." Broadly, Evans relates to techniques for "computerized design of three-dimensional containers, cartons, boxes and the like" (Evans, [0044]). The asserted portions of Evans describe a "traversal" that "continues in a counterclockwise direction and determines the four creases, in order, including dividing each curved crease into a first and a second halve" (Evans, [0123]). However, Evans does not determine "different fold angles at which to fold the unfolded object along a fold line" such that "the different fold angles of the fold line produce different candidate shapes for the folded object . . .." There is no mention in Evans of determining different fold angles for a particular fold line. There is also no mention in Evans that by doing so, a plurality of different shapes are produced. 
Evans at [0134] is asserted in the Office Action for "determining a plurality of candidate shapes of the folded object" (Office Action, p. 7). This portion of Evans describes that "calculating a shape of a curved crease includes dividing the crease into small straight line segments, with a bend emanating from each end of each straight line segment" (Evans, [0134]). However, calculating "a shape," as described in Evans, is not the same as "determining different fold angles at which to fold the unfolded object along a fold line of the fold lines, wherein the different fold angles of the fold line produce different candidate shapes for the folded object," as recited in amended claim 1. Evans is missing "determining, by the at least one computing device, a shape of the folded object by processing the annotations using an iterative technique, the iterative technique determining different fold angles at which to fold the unfolded object along a fold line of the fold lines, wherein the different fold angles of the fold line produce different candidate shapes for the folded object ... and the shape of the folded object being selected from the different candidate shapes produced," as recited in amended claim 1. Shoov fails to cure the deficiencies of Evans. 
Evans is missing the claimed "determining ... a shape of the folded object. ." for the following additional reasons. Evans does not determine fold angles at which to fold an unfolded object along fold lines at all, much less using an iterative technique. As far as fold angles, Evans relies on input that specifies the fold angles - Evans does not determine the fold angles based on determined locations and types of transformations, e.g., determined from visual cues on a 2D representation. 
Rather than determining fold angles, Evans indicates that fold angles along with other structural information are received as input. In particular, Evans' block 1903 of FIG. 19 includes the step to "input carton structural information including size of carton, area dimensions of panels and flaps, folding angles and characteristics of substrate" (Evans, FIG. 19) (emphasis added by Applicant). Thus, the fold angles are known to the system of Evans' in order to determine the three-dimensional model. 
With regard to the portions of Evans asserted in relation to the noted "determining . . ." those portions also do not relate to determining fold angles. On page 6 of the Office Action, the Office asserts [0123] of Evans, which describes a traversal for determining an object's shape in relation to FIG. 12 of Evans. As noted above, this portion describes that a "traversal continues in a clockwise direction and determines the four creases, in order, including dividing each curved crease into a first and second halve" (Evans, [0123]). However, the creases discussed by Evans correspond to edges of Evans' 2D unfolded object - not fold lines. For example, paragraphs [0124]-[0129] and FIGS 18A-B of Evans relate to joining the edges of the panel depicted in FIG. 12 of Evans. FIG. 12 of Evans is included just below for the sake of convenience. As depicted, the first and second half of "Crease 3" are edges (not fold lines) and Evans describes joining those edges to form a crease, not determining an angle of a "fold line." 
The argument is not persuasive. Evans clearly discloses determining and then accepting the fold angles. At least in paragraph 0165 Evans discloses “determining” fold angles by disclosing below:
“... a "Fold Angle" clickable tool is presented on the user interface. The used [sic] clicks the presented Fold Angle tool, clicks on a crease on the 2D unfolded view at which the fold is to occur. In one embodiment, a slider is presented for setting the fold angle, and the user slides the slider. In an alternate or in addition, a space is provided for the user to type in a fold angle, and the user types in such an angle. Other techniques for setting the angle also are possible, as would be clear to one in the art”.
In addition, figure 20 clearly illustrates two screens 2023, 2024 concurrently; in screen 2023, 2049 shows the unfolded states with the fold lines which corresponds to fold angles and in screen 2024, the left-hand image 2051, one of the side flaps is not yet folded, whereas in the right-hand portion of the display, the side flap has been folded in a 90-degree fold angle. 
Evans merely discloses “crease” but does not disclose “an angle of a fold line” is also not persuasive. Figures 11A-F illustrate different fold angles and at least in paragraph 0111, Evans explicitly discloses 1121 of figure 11C with two curved creases that join at a point and a third straight crease, an example 1122 of figure 11C with one curved crease and one straight crease that join at a point at a relatively large angle to each other, and an example 1123 of figure 11C  with one curved crease and one straight crease that join at a point at a relatively small angle to each other.
The applicants further argue as below:
In the Office Action, Evans is asserted for "concurrently displaying in real time as the user input is received ... the visual modification of the object on both the 2D representation of the object ... and the 3D representation of the object" (Office Action, p. 11). Evans is missing the amendment of independent claim 14, however. 
The asserted portion of Evans describes "simultaneously providing a 2D unfolded view and a perspective 3D view of [a] carton" (Evans, [0184]). This portion of Evans also describes that "actions performed on the 3D model are reflected in the 2D unfolded view" and that "actions performed on the 2D unfolded view may be viewed on the 3D view" (Evans, [0184]). The mere reflection of an action performed in relation to a 3D model on a 2D view (or vice versa) is not the same as displaying application of a visual modification on both the 3D model and the 2D view in real time, as input to perform the modification is received. There is no mention of the term "real time" in Evans or any description that Evans' 3D model and 2D view are updated to show the actions "simultaneously" or "concurrently." 
The mere reflection of actions performed on 3D model to a 2D view simply do not correspond to the "receiving.. ." and the "displaying ... application of the visual modification of the object concurrently," as recited in amended claim 14.
The argument is not persuasive. Evans clearly discloses real-time display of both 2D and 3D views upon the input modification at least in paragraph 0184 and paragraph as 0079 as below: 
By simultaneously providing a 2D unfolded view and a perspective 3D view of the carton, one aspect of the invention facilitates the design task by providing for the user the ability to indicate, e.g., select on the 3D view, an action to be performed on the 2D unfolded view. For example, the action may be to place or move graphics, and this an be carried out while viewing a rendering of the 3D model. The method includes "unfolding" so that such action on the 3D model are reflected in the 2D unfolded view, and can be used to generate 2D date for printing. Furthermore, actions performed on the 2D unfolded view may be viewed on the 3D view by the user, and vice-versa. In the 2D unfolded view or the 3D folded view, the user, e.g., the package designer carries out the design task of superimposing graphics on the panels by positioning the graphics on all the flaps that contribute to this panel using information provided at step 1903. The graphics artist can manipulate, e.g., stretch, shrink, rotate, invert, copy, cut, and paste portions of the graphics over the 2D outline of the substrate, or can manipulate the rendered 3D view until satisfied that properly proportioned graphics cover the panel and flap regions intended to bear printed graphics. The results are viewable on the 3D view and translatable by unfolding on the 2D view [paragraph 0184].
Note that in one embodiment operating on a system that includes a display subsystem 2021 with at least two screens, e.g., 2023 and 2034, the displays of the 2D view and of the rendering are shown simultaneously on two display screens of the display system 2021, as shown in FIG. 20, while in another embodiment, the 2D and 3D rendered views are shown as different windows of the same screen. In yet another embodiment operating on a system that includes a display subsystem 2021 with at least two screens, e.g., 2023 and 1934, initially the 2D and rendered 3D views are shown as different windows of the same screen, on which the user can indicate which display is to appear on a separate window [paragraph 0079].
Conclusion
U.S. Patent Application Number 2007/0291036 attributed to McArdle et al. (hereafter referred to as McArdle) discloses real-time modification of data and display [0009].
U.S. Patent Application Number 2011/0179383 attributed to Robert Paul Morris (hereafter referred to as Morris) discloses iteration through objects and the user supplied annotation data [0117].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is 571 272 1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173